         Case 1:19-cv-03766-GHW Document 91 Filed 08/28/20 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


     BEVERLY HILLS TEDDY BEAR COMPANY
                                                            Civil Action No.:
                Plaintiff,
                                                            1:19-cv-3766 (GHW)
 v.


     BEST BRANDS CONSUMER PRODUCTS, INC.,
     and BEST BRANDS SALES COMPANY, LLC

                Defendants.


                          DECLARATION OF MORRIS E. COHEN
                      IN SUPPORT OF DEFENDANTS’ MOTION FOR
                               DISCOVERY SANCTIONS

        I, Morris E. Cohen, an attorney with Goldberg Cohen LLP (“GC”), counsel to Defendants

in this action, declare the following under penalty of perjury:

1.      Attached as Exhibit 1 to Defendants’ brief is a true and correct copy of a document titled

        Non-Exclusive License Agreement, dated June 16, 2017 between GennComm LLC and

        Beverly Hills Teddy Bear Co.

2.      Attached as Exhibit 2 to Defendants’ brief is a true and correct copy of Plaintiff Beverly

        Hills’ Initial Disclosures Pursuant to Fed. R. Civ. P. 26(a)(1).

3.      Attached as Exhibit 3 to Defendants’ brief is a true and correct copy of Defendants’ First

        Set of Requests for Production to Plaintiff.

4.      Attached as Exhibit 4 to Defendants’ brief is a true and correct copy of Plaintiff’s

        Responses to Defendants’ First Set of Interrogatories.

5.      Attached as Exhibit 5 to Defendants’ brief is a true and correct copy of Plaintiff’s

        Responses to Defendants’ Second Set of Interrogatories.

                                                  1
       Case 1:19-cv-03766-GHW Document 91 Filed 08/28/20 Page 2 of 7




6.    Attached as Exhibit 6 to Defendants’ brief is a true and correct copy of an email dated

      Wednesday December 18, 2019 from Defendants’ attorney Limor Wigder to Plaintiff’s

      attorneys.

7.    Attached as Exhibit 7 to Defendants’ brief is a true and correct copy brief of an email dated

      Tuesday December 31, 2019 from Defendants’ attorney Limor Wigder to Plaintiff’s

      attorneys.

8.    Attached as Exhibit 8 to Defendants’ brief is brief is a true and correct copy of an email

      dated Wednesday January 15, 2020 from Defendants’ attorney Limor Wigder to Plaintiff’s

      attorneys.

9.    Attached as Exhibit 9 to Defendants’ brief is a true and correct copy of an email dated

      Friday February 28, 2020 from Plaintiff’s attorney Dwana Dixon to Defendants’ attorneys.

10.   Attached as Exhibit 10 to Defendants’ brief is a true and correct copy of an excerpt from

      the transcript of the 30(b)(6) deposition of David Socha dated February 25, 2020.

11.   Attached as Exhibit 11 to Defendants’ brief is a true and correct copy of GennComm LLC’s

      (“GennComm’s”) Verified First Amended Complaint in the Superior Court of the State of

      California for the County of Los Angeles – Northwest District, Case No. 18VECV00045.

12.   Attached as Exhibit 12 to Defendants’ brief is a true and correct copy of Beverly Hills’

      Third Amended Cross-Complaint in the Superior Court of the State of California for the

      County of Los Angeles – Northwest District, Case No. 18VECV00045.

13.   Attached as Exhibit 13 to Defendants’ brief is a true and correct copy of Beverly Hill’s

      Complaint against GennComm in the United States District Court for the Central District

      of California – Western District, Civil Action No. 2:20-cv-02849-CJC-JEM.




                                               2
       Case 1:19-cv-03766-GHW Document 91 Filed 08/28/20 Page 3 of 7




14.   Attached as Exhibit 14 to Defendants’ brief is a true and correct copy of GennComm’s

      Memorandum of Points and Authorities, Dkt. 22-1, in the U.S. District Court for the

      Central District of California – Western District, Civil Action No. 2:20-cv-02849-CJC-

      JEM.

15.   Attached as Exhibit 15 to Defendants’ brief is a true and correct copy of the Declaration of

      Genna Rosenberg, Dkt. 22-2, in the U.S. District Court for the Central District of California

      – Western District, Civil Action No. 2:20-cv-02849-CJC-JEM.

16.   Attached as Exhibit 16 to Defendants’ brief is a true and correct copy of what has been

      represented to us to be GennComm’s Provisional Application filed in the U.S. Patent and

      Trademark Office.

17.   Attached as Exhibit 17 to Defendants’ brief is a true and correct copy of GennComm’s

      U.S. Patent No. 10,427,061 B2.

18.   Attached as Exhibit 18 to Defendants’ brief is a true and correct copy of GennComm’s

      U.S. Patent No. 10,596,475 B2.

19.   Attached as Exhibit 19 to Defendants’ brief is a true and correct copy of Beverly Hills’

      Answer to Plaintiff GennComm’s Verified First Amended Complaint in the Superior Court

      of the State of California for the County of Los Angeles – Northwest District, Case No.

      18VECV00045.

20.   Attached as Exhibit 20 to Defendants’ brief is a true and correct copy of an excerpt of the

      attorney biography of Bret G. Anderson posted on the website of Ferguson Case Orr

      Paterson LLP.




                                               3
       Case 1:19-cv-03766-GHW Document 91 Filed 08/28/20 Page 4 of 7




21.   Attached as Exhibit 21 to Defendants’ brief is a true and correct copy of an excerpt of the

      profile of Tyler Train posted on Linked-In, and of the attorney biography of Tyler Train

      posted on the website of Womble Bond Dickinson.

22.   Attached as Exhibit 22 to Defendants’ brief is a true and correct copy of a Confidential

      Settlement Agreement and Release between Plaintiff and Royal Deluxe Accessories LLC,

      obtained from Plaintiff during discovery in this matter.

23.   Attached as Exhibit 23 to Defendants’ brief is a true and correct copy of a Confidential

      Settlement Agreement and Release between Plaintiff and Michael & Michelle Enterprise,

      Inc. obtained from Plaintiff during discovery in this matter.

24.   Attached as Exhibit 24 to Defendants’ brief a true and correct copy of a Confidential

      Settlement Agreement and Release between Plaintiff and Cloud Commerce Systems

      Limited, obtained from Plaintiff during discovery in this matter.

25.   Attached as Exhibit 25 to Defendants’ brief is a true and correct copy of a letter dated April

      28, 2020 from GennComm LLC to David Socha of Beverly Hills Teddy Bear Co, which

      was obtained from GennComm’s attorney.

26.   Attached as Exhibit 26 to Defendants’ brief is a true and correct copy of the Response of

      the Register of Copyrights in Design Tech Homes, Ltd. v. RVision Homes, Ltd., et al., Civil

      Action No. H-18-4268, Dkt. No. 115-1, United States District Court for the Southern

      District of Texas, Houston Division.

27.   Attached as Exhibit 27 to Defendants’ brief is a true and correct copy of the Response of

      the Acting Register of Copyrights in Urban Textile, Inc. v. Fashion Avenue Knits, Inc., et

      al., Civil Action No. CV-16-6786-MWF (KSx), Dkt. No. 71-1, United States District Court

      for the Central District of California.



                                                4
       Case 1:19-cv-03766-GHW Document 91 Filed 08/28/20 Page 5 of 7




28.   Attached as Exhibit 28 to Defendants’ brief is a true and correct copy of an excerpted copy

      of the transcript of the Court Conference of July 3, 2019 in this matter.

29.   Attached as Exhibit 29 to Defendants’ brief is a true and correct copy of the transcript of

      the Court Conference of July 17, 2020 in this matter.

30.   Attached as Exhibit 30 to Defendants’ brief is a true and correct copy of the transcript of

      the Court Conference of July 28, 2020 in this matter.

31.   Attached as Exhibit 31 to Defendants’ brief is a true and correct copy of Plaintiff’s

      Responses to Defendants’ First Set of Requests for Production to Plaintiff.

32.   Attached as Exhibit 32 to Defendants’ brief is a true and correct copy of screenshots

      downloaded from the Internet on August 24, 2020, including images from various websites,

      showing examples of the Squeezamals sold in a box.

33.   Attached as Exhibit 33 to Defendants’ brief is a true and correct copy of Beverly Hills’

      First Amended and Supplemental Complaint filed against GennComm in the United States

      District Court for the Central District of California – Western District, Civil Action No.

      2:20-cv-02849-CJC-JEM.

34.   Best Brands first learned of the Beverly Hills Agreement with GennComm (the

      “Agreement”) on or about July 14, 2020, after the close of discovery, when GennComm’s

      counsel Perry Goldberg brought it to our attention.

35.   After having reviewed the discovery provided by Beverly Hills, to the best of my

      knowledge Beverly Hills concealed numerous documents and facts during discovery.

36.   For example, Beverly Hills never produced or otherwise disclosed the Agreement, or its

      federal and state litigations with GennComm, or the pleadings therein.




                                               5
       Case 1:19-cv-03766-GHW Document 91 Filed 08/28/20 Page 6 of 7




37.   Beverly Hills never produced or otherwise disclosed the emails sent by Cristy Collins in

      October 2017, referenced in Ex. 11 at 8, ¶¶41-42.

38.   Beverly Hills never produced or otherwise disclosed that Beverly Hills’ President Randy

      Clark emailed on Nov. 27, 2017 to show GennComm Beverly Hill’s use of GennComm’s

      innovation in the Squishamals (see, Ex. 11 at ¶48); or that on January 15, 2018, GennComm

      sent “[Beverly Hills] an email congratulating all of them on the early success of the

      Squishamals (aka Squeezamals) product line that launched at Target stores” (see, Ex. 11

      at ¶53); or that David Socha sent GennComm an email on February 28, 2018 proposing

      that GennComm “do the PR … on Squeezamals” (see, Ex. 11 at ¶57).

39.   Beverly Hills never produced or otherwise disclosed the depositions referenced in Exhibit

      33 at 27 ¶134 (the deposition of Frome), and ¶138 (the deposition of Daniel Rosenberg

      (GennComm COO Daniel Rosenberg, see also, ¶78).

40.   Beverly Hills also does not appear to have ever produced a copy of the original Target

      order referenced in Exhibit 11 at ¶49, or the 80% reduction also referenced therein, or

      otherwise disclosed the original order and subsequent reduction.

41.   Beverly Hills also never produced or otherwise disclosed GennComm’s provisional patent

      application or issued patents (Exhibits 16-18).

42.   Based on searches conducted on the Internet (as shown in Exhibit 32), it appears that

      Plaintiffs’ Squeezamals have repeatedly been sold in a box.

43.   Attached as Exhibit 34 to Defendants’ brief is a true and correct copy of a corporate

      organizational chart for Beverly Hills that it produced during discovery.




                                               6
         Case 1:19-cv-03766-GHW Document 91 Filed 08/28/20 Page 7 of 7




       I hereby certify and affirm that all of the facts herein are true based upon my personal

knowledge, or are believed to be true to the best of my knowledge, and certify the truth of these

statements under penalty of perjury.

Dated: August 28, 2020                              /s/ Morris E. Cohen
                                                    Morris E. Cohen




                                               7
